Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 15, 2021 has been entered.
Claims 1, 5, and 7-9 remain pending in the application, with claims 1, 5, and 9 being examined, and claims 7-8 deemed withdrawn. Claims 2-4 and 6 are canceled.
Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed September 28, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (US Pub. No. 2014/0349381; hereinafter Battrell; already of record), in view of Rahmel et al. (US Pat. No. 5,659,421; hereinafter Rahmel; already of record), Griffith et al. (WO Pub. No. 03/083469; hereinafter Griffith; already of record), and Lochhead et al. (US Pub. No. 2012/0071342; hereinafter Lochhead; already of record).

Regarding claim 1, Battrell discloses an analyzer and an analysis kit containing a sample that is inserted into the analyzer to enable analysis of the sample in the analyzer ([0027], [0075], Fig. 1, Claim 37). The analyzer and analysis kit comprise: 
	the analysis kit being a rectangular block shape ([0027], [0075], Fig. 1, Claim 37, see Fig. 4A at cartridge 200). The analysis kit comprises: 
	a first side face ([0027], [0075], Fig. 1, Claim 37, see Fig. 4A at cartridge 200). 
	A second side face being on an opposite side to the first side face (see Fig. 4A at cartridge 200). 
	The analyzer comprises: 
	a placement section on which the analysis kit is placed when the analysis kit is in the analyzer ([0079], see Fig. 4A at mounting plate 330).
	A pusher ([0095], see Fig. 8A at clamping mechanism). 
	AAttorney Docket No. 740165-000501 measurement member that measures a component present in the sample in the analysis kit when the analysis kit is in the analyzer ([0081], see Fig. 3A at detector head 301).
	Battrell fails to explicitly disclose:
that the first side is formed with a recess, the recess including two inner faces making the recess shape a triangle shaped profile in plan view;
a contact portion disposed on the first side face, the contact portion being apart from the recess at a distance;
a first pin provided on the placement section, the first pin positioned on the placement section such that the first pin contacts the inner faces when the analysis kit is in the analyzer;
a second pin provided on the placement section and located from the first pin at the distance, the second pin being positioned on the placement section such that the second pin contacts the contact portion when the analysis kit is in the analyzer; and
that the pusher pushes the second side face of the analysis kit on the placement section so that the first pin contacts the inner faces and the second pin contacts with the contact portion when the analysis kit is in the analyzer.
	Rahmel is in the analogous field of analysis devices (Rahmel Col. 1 Lns. 6-36). Rahmel teaches a contact portion disposed on a first side face of an analysis kit, a first pin provided on a placement section that is positioned on the placement section such that the first pin contacts the inner faces, and a second pin provided on the placement section, the second pin positioned on the placement section such that the second pin contacts the contact portion (Rahmel; Col. 3 Lns. 13-30, see Figs. 3, 4 at pins 30, 32 for slide 28), and a pusher that pushes the second side face of the analysis kit on the placement section so that the first pin contacts the inner faces and the second pin contacts with the contact portion (Rahmel; Col. 3 Lns. 41-60, a finger 52 of lever arm 38 will contact long edge of the slide to urge the slide toward pins 30, 32, see Figs. 3, 4 at finger 52 of lever arm 38 for urging the slide toward pins 30, 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analysis kit in the analyzer and the placement section as taught by Battrell by including a contact portion disposed on the first side face of the analysis kit, a first pin provided on the placement section, the first pin positioned on the placement section such that the first pin contacts the inner faces, and a second pin provided on the placement section, the second pin being positioned on the placement section such that the second pin contacts the contact (Rahmel; Col. 3 Lns. 13-30, see Figs. 3, 4 at pins 30, 32 for slide 28). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pusher and the analysis kit in the analyzer and the placement section as taught by Battrell so that the pusher pushes the second side face of the analysis kit on the placement section so that the first pin contacts the inner faces and the second pin contacts with the contact portion when the analysis kit is in the analyzer as in Rahmel. Rahmel teaches that a pusher can contact the long side of an analysis kit to urge the analysis kit against a first and second pin, thereby enabling the accurate and repeatable positioning of the kit (Rahmel; Col. 3 Lns. 13-30, Col. 3 Lns. 41-60).
	Modified Battrell fails to explicitly disclose:
that the first side is formed with a recess, the recess including two inner faces making the recess shape a triangle shaped profile in plan view;
the contact portion being apart from the recess at a distance; and
the second pin being located from the first pin at the distance.
	Griffith is in the analogous field of analyzers (Griffith Pg. 1 Lns. 4-6). Griffith teaches an analysis kit formed with a recess formed in a side face of the kit, the recess having a triangle shaped profile in plan view (Griffith; Pg. 14 Lns. 18-22, see Fig. 4 at test strips having triangular-shaped cut-outs 32 therein). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analysis kit of modified Battrell to be formed with a recess formed in a side face of the kit, the recess having a triangle shaped profile in plan view as in Griffith. Griffith teaches that a triangle shaped recess in a kit (Griffith; Pg. 14 Lns. 18-22, see Fig. 4 at test strips having triangular-shaped cut-outs 32 therein).
	Modified Battrell fails to explicitly disclose:
the contact portion being apart from the recess at a distance; and
the second pin being located from the first pin at the distance.
	Lochhead is in the analogous field of systems for detection of analytes (Lochhead [0003]). Lochhead teaches a contact portion being apart from a recess at a distance, and a second pin being located from a first pin at a distance. Another recess is formed on a first side face of a flow plate and the contact portion is the inner face of the another recess (Lochhead; [0084], see Fig. 10 at notches in flow plate 324, which correspond with pins in lower piece 312). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the contact portion, the recess, the second pin and first pin in the analyzer and analysis kit of modified Battrell so that the contact portion is apart from the recess at a distance, the second pin is located from the first pin at the distance, and another recess is formed on the first side face of the analysis kit and the contact portion is the inner face of the recess as in Lochhead. The motivation would have been that providing multiple notches for the analysis kit that correspond to multiple pins would help the analysis kit to remain in a desired position during placement, as notches corresponding to pins assist with the alignment of the analysis kit (Lochhead; [0084], [0086], see Fig. 10). Therefore, providing multiple notches would reasonably be expected to further assist with alignment compared to a single notch.	
	Note: The instant Claims contain a large amount of functional language (ex: “to enable analysis of the sample…”, “contacts the inner faces when the analysis kit is in the analyzer…”, 

Regarding claim 9, modified Battrell discloses the analyzer of claim 1. Modified Battrell further discloses that another recess is formed on the first side face and the contact portion is the inner face of the another recess (see Claim 1 above at Lochhead teaching the another recess and the contact portion being the inner face of the another recess in [0084], [0086], Fig. 10).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Kehrer et al. (US Publication No. 2010/0014947; hereinafter Kehrer; already of record) teaches a tilt detection section similar to that claimed. However, Kehrer does not teach, either alone or in combination with the art, an opposing wall opposing to the placement section so 
	a tilt detection section comprising: 
	a plurality of rods projecting from the opposing wall toward the placement section, the plurality of rods retained to the opposing wall so that each of the rods are capable of moving with respect to the opposing wall and configured to contact with the analysis kit when the opposing wall moves toward the placement section, 
	wherein the tilt detection section is configured to detect a tilt of the analysis kit on the placement section by detecting the movement of each of the rods.

Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument on Pgs. 6-11 of their Remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that only the first side face, the first pin, and the second pin are used for positioning, and that the cartridge is suppressed from positional misalignment in the width direction and the depth direction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant argues on Pg. 10 of their Remarks that Lochhead does not teach a triangular shaped notch as required in Claim 1. While Examiner agrees with this statement, Lochhead has 
Applicant argues on Pg. 10 of their Remarks that Lochhead teaches that a pin would only contact one side of a notch, and not the inner faces of the notch as claimed in the instant invention. The Examiner respectfully disagrees. The limitation “the first pin contacts the inner faces” is a functional limitation. Functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. In this case, the first pin as taught by Rahmel appears capable of contacting the inner faces of the recess of Griffith. Therefore, the prior art reads on the claimed limitation.
In response to applicant's argument on Pg. 10 of their Remarks that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.M./Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798